Citation Nr: 1022152	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-26 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Newark, New Jersey regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claims.

In June 2009, the Veteran appeared at a hearing held before 
the below-signed Veterans Law Judge.  However, as the 
transcript of that hearing could not be produced, the Veteran 
was afforded a second hearing in April 2010, conducted via 
videoconference, before the same Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
tinnitus and PTSD.  However, the record reflects that further 
development of both claims is necessary.

With regard to the Veteran's claim of service connection for 
tinnitus due to in-service noise exposure, although his 
report of current tinnitus is presumed credible, an August 
2007 VA examiner provided an opinion against the existence of 
an etiological relationship between his service and current 
tinnitus.  The examiner noted that the Veteran reported using 
hearing protection during service and did not report any 
complaints of tinnitus until approximately 42 years after 
discharge from service.  He testified in April 2010 that he 
did not use hearing protection during service.  The record 
also reveals that the Veteran had post-service occupational 
noise exposure, with use of hearing protection, and 
recreational noise exposure in the form of hunting.  

Although the first medical evidence of tinnitus within the 
record is a March 2007 diagnosis, the Veteran's wife stated 
in a July 2009 letter that the Veteran saw a private 
physician in 1999 at Thomas Jefferson University for 
treatment of a tremor and ringing in his ears.  Further, the 
Veteran informed the 2007 VA examiner that he was enrolled in 
the New Jersey Central Power and Light hearing conservation 
program, entailing annual audiometric testing, for more than 
25 years.  However, the record does not reflect that the RO 
made any attempt to obtain these identified private and 
occupational treatment records. 

As part of the duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment, identified 
private records, and other federal records.  As no records of 
the reported private medical treatment for tinnitus or the 
occupational audiometric testing appear in the claims file, 
the RO/AMC must attempt to obtain this evidence while the 
appeal is in remand status.

In regard to the Veteran's claim of entitlement to service 
connection for PTSD, the Board observes that, in October 
2007, VA made a formal finding that there was a lack of 
sufficient information required to verify the Veteran's 
reported stressors.  However, subsequent to the formal 
finding, the Veteran submitted additional evidence regarding 
in-service stressors.  

Specifically, the Veteran subsequently reported experiencing 
nightly mortar attacks and manning an M-60 near his barracks 
at Soc Trang, Vietnam.  In an October 2007 letter to VA, he 
stated that he witnessed fellow soldiers being injured by a 
mortar that landed nearby his bunker, saw many aircraft hit 
by rockets, and saw body bags on a runway; he stated that he 
did not know the names of the individuals who were killed and 
wounded.  However, in June 2009, he reported that one of the 
fellow soldiers who was injured by the mortar that landed 
nearby his bunker was named G.C. and that the event occurred 
in November 1965.  At the April 2010 hearing, he reported 
that a Sergeant F. was injured in a similar event.  He has 
submitted a photocopied partial history of the 221st Aviation 
Company indicating that the Purple Heart was awarded to G.C. 
and Sergeant F. for wounds sustained in November 1965 at Soc 
Trang.  It does not appear that the RO requested the history 
for the 221st Aviation Battalion for the period from August 
1965 to April 1966 in Vietnam.

The record does not reflect that the RO made any finding as 
to whether or not the Veteran was engaged in combat.  
Although the Veteran has reported coming under enemy fire and 
manning an M-60 at his barracks, his service personnel 
records do not reflect any commendations indicating 
involvement in combat, but show that he served as an airframe 
repairman while in Vietnam.

The evidence necessary to establish a claimed stressor varies 
depending on whether it can be determined that the Veteran 
"engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f).

However, where a determination is made that the Veteran did 
not "engage in combat with the enemy," the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  Once independent verification of the stressor 
event has been submitted, the Veteran's personal exposure to 
the event may be implied by the evidence of record.  A 
Veteran need not substantiate his actual presence during the 
stressor event; the fact that the Veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

Upon remand, the RO/AMC will readjudicate the issue of 
whether the Veteran served in combat, per 38 C.F.R. 3.304(d), 
and is therefore entitled to the presumptions afforded in 38 
U.S.C.A §  1154(b) or whether, given the information he 
provided after the October 2007 formal finding, there is 
otherwise sufficient corroborating information to support 
verification of his reported stressors.  See 38 U.S.C.A §  
1154(b); VAOPGCPREC 12-99; Sizemore v. Principi, 18 Vet. App. 
264 (2004).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for PTSD and/or 
tinnitus that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file 
- to specifically include, but not 
limited to, records from Dr. R. at 
Thomas Jefferson University and records 
from the New Jersey Power and Light 
hearing conservation program.  The 
RO/AMC should then obtain these records 
and associate them with the claims 
folder.

2.  Contemporaneously, the RO/AMC must 
request reports from the Veteran's last 
unit, the 221st Aviation Battalion for 
the period from August 1965 to April 1966 
while serving in Vietnam.  This history 
should be obtained and associated with 
the record.

3.  Contemporaneously with the effort 
directed in paragraph 1, above, the 
RO/AMC will afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, as to claimed stressors.  
Upon the Veteran's response or the 
passage of a reasonable amount of time, 
the RO/AMC will request that the U.S. 
Army & Joint Services Records Research 
Center (JSRRC), using the additional 
information provided by the Veteran, 
further research the Veteran's reported 
stressors, including but not limited to, 
the time frame of November 1965.

The RO/AMC's attention is called to the 
holding in Sizemore v. Principi, 18 Vet. 
App. 269 (2004) (In a claim of service 
connection for PTSD based on apparent 
non-combat stressor, while a veteran's 
account alone is not sufficient proof of 
the claimed stressor, the law does not 
require corroboration of every detail, 
including veteran's personal 
participation.  Veteran with artillery 
service contended that he "engaged in 
combat" because he was part of gun crew 
providing long-range cannon fire into 
enemy positions; Court holding that Board 
disregarded VA General Counsel's opinion 
12-99, which directed that application of 
presumption requires that "the veteran 
have taken part in a fight or encounter 
with a military foe or hostile unit or 
instrumentality").  The RO/AMC must make 
a determination as to whether or not the 
Veteran served in combat.

4.  Following such development, the 
RO/AMC will review and readjudicate the 
claims.  If the benefits sought on 
appeal remain denied, the Veteran must 
be provided a supplemental statement of 
the case (SSOC) that readjudicates all 
of his claims.  The SSOC must set forth 
that the additional evidence has been 
considered and identify the relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned 
to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

